Citation Nr: 0804707	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  99-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
August 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2003, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In November 2003, these matters were remanded to the RO for 
additional development.  After completing the requested 
action, the RO continued its denial of increased ratings (as 
reflected in a January 2005 supplemental statement of the 
case (SSOC)) and returned these matters to the Board.  

After receiving additional pertinent medical evidence from 
the veteran in July 2006, the Board again remanded these 
matters to the RO in October 2006 for additional development.  
After partially completing the requested actions, the RO 
continued its denial of increased ratings (as reflected in 
the September 2007 SSOC)) and has returned these matters to 
the Board for appellate consideration.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.




REMAND

The veteran is service-connected for back disabilities that 
have, historically, been rated under the criteria for 
evaluating lumbosacral and cervical strain. However, the 
record reflects recent findings of degenerative disc disease 
and lower extremity symptoms of radiculopathy as noted in 
July 2006 private medical records and various VA outpatient 
treatment records.  Furthermore, the Board notes that VA 
revised the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).

In October 2006, the claims for increased ratings for 
service-connected lumbar strain and cervical strain, each 
rated as 10 percent disabling, were remanded to the RO for 
specific actions, to include a VA examination with all 
current diagnoses of all disabilities of the lumbosacral and 
cervical segments of the spine clearly reported.  The 
examiner was also requested to indicate (opine) whether any 
additionally diagnosed lumbar or cervical spine conditions or 
manifestations were separate from the veteran's service-
connected lumbar strain and/or cervical strain disabilities.  
In addition, the examiner was also requested to indicate if 
it was not possible to distinguish the disabling 
manifestations of the veteran's service-connected and non-
service-connected disabilities.  The Board points out that 
where it is not possible to distinguish the effects of 
service-connected and non-service-connected conditions, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  

Pursuant to the remand directives, a May 2007 VA spine 
examination was conducted.  However, the information 
contained in that examination report is not responsive to the 
Board's instructions, as specifically noted above.  In fact, 
the examiner noted that an opinion was not requested.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, this case 
must again be remanded to the RO for compliance with its 
instructions of May 2007.

Hence, the RO should arrange for the claims file to be 
returned to the examiner who conducted the May 2007 spine 
examination for additional examination and preparation of a 
supplemental report.  In the event that the examiner is 
unavailable or is unable to render the supplemental opinion 
requested, another examination by a physician with the 
appropriate expertise should be afforded to the veteran. 

The veteran is again advised that it his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

In addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted prior to adjudicating the claims for 
increased ratings on appeal.  This includes providing the 
veteran with additional notice compliant with the recent 
decision in Vasquez-Flores v. Peake, Vet. App. No. 05-0355 
(January 30, 2008).  Also, in readjudicating the veteran's 
claims for increased ratings, the RO must consider whether 
staged ratings are appropriate if the factual findings show 
distinct time periods where the service-connected 
disabilities exhibit symptoms that would warrant different 
ratings.  Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as outlined by the Court in 
Vasquez-Flores v. Peake, Vet. App. No. 
05-0355 (January 30, 2008).

2.  Thereafter, schedule the veteran for 
an additional examination with the May 
2007 VA spine examiner along with a 
supplemental opinion responsive to the 
Board's remand instructions.  If the 
prior examiner is unavailable, or is 
unable to render the supplemental 
opinion(s) requested, the RO should 
arrange for the veteran to undergo VA 
spine examination, by a physician with 
the appropriate expertise.  The entire 
claims file, to include a copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies (to include X-rays, MRIs, and 
EMGs), should be accomplished (with all 
results made available to the examiner 
prior to the completion of his or her 
report). 

In order to ensure the findings are 
pertinent to the applicable rating 
criteria, the RO should provide the 
examiner with a copy of the applicable 
rating criteria for evaluating the 
veteran's lumbar and cervical strain, 
found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (former and revised).

The examiner is requested to specifically 
identify all disabilities related to the 
veteran's service connected lumbar strain 
and cervical strain disabilities.  The 
examiner should conduct range of motion 
testing of the lumbar and cervical spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes). 
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the cervical spine and 
lumbar spine.  If pain on motion is 
observed, he should indicate the point at 
which pain begins.  He should also 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the cervical spine and lumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the cervical 
spine and lumbar spine.

The physician should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether it is favorable 
or unfavorable, and the extent of such 
ankylosis; as well as whether the veteran 
has an abnormal gait, and/or abnormal 
spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The physician should identify any 
associated neurological deformities 
associated with the service-connected 
back disorders. The severity of each 
neurological sign and symptom should be 
reported. The examiner should 
specifically state whether there is any 
involvement of the sciatic nerve.  In 
this regard, the examiner should discuss 
whether the veteran has any neurological 
impairment which is consistent with 
incomplete paralysis of the sciatic 
nerve.  If so, the severity of such 
incomplete paralysis should be described.  
The examiner should also state whether 
any neurological impairment is consistent 
with complete paralysis of the sciatic 
nerve.

The examiner should state whether the 
veteran has intervertebral disc syndrome 
which results in incapacitating episodes, 
and if so, the duration of the episodes 
over the past 12 months should be 
reported.  If intervertebral disc 
syndrome is found all symptoms related to 
the syndrome should be discussed and the 
frequency of any attacks should be 
reported.  The examiner should note that 
for VA purposes an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also state whether 
the veteran experiences muscle spasms, 
listing of whole spine to opposite side, 
positive Goldthwaite's sign, narrowing or 
irregularity of joint space, and/or 
abnormal mobility on forced motion.

Lastly, the examiner, to the extent 
possible, should distinguish the symptoms 
attributable to the veteran's service-
connected lumbar strain and cervical 
strain from those of any non-service-
connected back disabilities; however, if 
it is not medically possible to do so, 
the examiner should clearly state that 
for the record.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings, in light of all 
pertinent evidence and legal authority, 
to include discussion of whether staged 
ratings pursuant to Hart is warranted.  
The RO should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries of the spine, as 
appropriate, to include whether separate 
ratings for neurological findings are 
warranted. In addition, the RO must 
document its consideration of whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met. 

4.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC, and afford them an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

